244 F.2d 957
Robert R. STALIKv.UNITED STATES of America et al.
No. 5532.
United States Court of Appeals Tenth Circuit.
March 8, 1957.

Appeal from the United States District Court for the Western District of Oklahoma.
Gus Rinehart, Oklahoma City, Okl., for appellant.
Wm. Walter Hentz, Oklahoma City, Oklahoma, George Cochran Doub, Asst. Atty. Gen., Paul A. Sweeney and Alan S. Rosenthal, Attorneys, Department of Justice, Washington, D. C., and Paul W. Cress, U. S. Atty., and H. Dale Cook, Asst. U. S. Atty., Oklahoma City, Okla., for appellees.
Before BRATTON, Chief Judge, and MURRAH and LEWIS, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on motion of appellees.